Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 03/29/2021.

Status of Claims
Applicant’s amendment amended claims 1-4, 7-10, and 13-15, cancelled claims 5, 11, and 17, and added claims 19-22. Claims 6, 12, and 18 were previously cancelled. Claims 1-4, 7-10, 13-16, and 19-22 are currently pending and have been rejected as follows.

IDS
The information disclosure statements filed on 03/29/2021 and 01/05/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 

Response to Amendment
	The rejection(s) of claims 5, 11, and 17 are moot in view of the cancellation of the claims. 
The objection(s) to claims 1, 7, and 13 in the previous office action are withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 112(a) rejection of claims 1-4, 7-10, and 13-16 are withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 101 rejection of claims 1-4, 7-10, and 13-16 is maintained. 
The 35 U.S.C. 103 rejection(s) of claims 1-4, 7-10, and 13-16 are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment and Applicant’s arguments are moot in view of the new grounds of rejection herein. 

Response to 101 Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant submits that claim 1 recites features “which are directed to a technical problem created in an assembly line …and the need to improve the computer’s ability to efficiently determine work times… so that any abstract idea of calculations is integrated into a practical application of improving the computer’s ability to output a warning when the checked execution order of the allocated works does not meet the restriction information to comply with 2019 PEG, Step 2A, Prong 2” (Remarks P. 8). Examiner finds this argument unpersuasive. The limitations referenced by Applicant, including “checking” whether the execution order meets restriction information for the unit works that are expressed as a combination of element works and motion information, are found to be part of the abstract idea itself and thus not an additional element under step 2A – prong 21. Furthermore, Applicant’s assertion that the claims solve a technical problem by improving the computer’s ability to output a warning is unpersuasive as the “outputting” is merely an indication that the evaluated allocation of works does not meet 
Applicant appears to further argue that the use of “library data” and a “directed acyclic graph” provides an improvement to the functioning of the computer (Remarks P. 9). Examiner finds this argument unpersuasive. Unlike the court cases referenced by Applicant the use of “library data” and a “directed acyclic graph” are found to further merely be descriptive of the data analyzed as part of the abstract idea which is directed to evaluating possible work allocation scenarios to balance an assembly line based on calculated work times while adhering to various operational criteria/restrictions and thus is directed to a solution to a business problem not an improvement in computer technology or the functioning of the computer itself. Examiner finds that the additional elements in the claims, including the dependent claims, at most amounts to a general purpose computer “applying” the abstract idea (MPEP 2106.05(f)) which is insufficient to integrate the abstract idea into a practical application. See rejection below for further detail. 
	For at least these reasons, Examiner finds Applicant’s arguments unpersuasive and the 35 U.S.C. 101 rejection is maintained. 

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites “wherein when a work subject of the work subjects is a human worker, the first calculating calculates a work time of an element work combined in a unit work corresponding to the allocated work based on time information indicating the work time in a case where the human work performs the element work.” However -- wherein when a work subject of the work subjects is a human worker, the first calculating calculates a work time of an element work combined in a unit work corresponding to the allocated work based on time the human worker performs the element work.-- is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-10, 13-16, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, and 13 recite “checking whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using a directed acyclic graph based on the restriction information;” however Applicant’s Disclosure fails to describe that the checking of the execution order or the allocation of works is “based on the calculated work times”. Instead, Applicant’s disclosure describes the calculation of work times as being subsequent to and based on the allocation of works (Spec at least: [0017] and Fig. 9) and the “checking” of the execution is not described in any relation to the calculation of work times. Therefore, the claims are rejected under 112(a) for failing to satisfy the written description requirement and reciting new matter. Claims 2-4, 8-10, 14-16, and 19-22 are rejected under 112(a) by virtue of their dependency on rejected parent claims 1, 7, and 13. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “outputting the calculated evaluation indexes the cycle time and the cost of each of the work stations by the processor” however there is insufficient antecedent basis for “the cycle time and the cost of each of the work stations”. Fro the purpose of examination, Examiner interprets and recommends, in light of similar claims 1 and 13 and the context of the claims, that the claim recite -- outputting the calculated evaluation indexes 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-10, 13-16, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an apparatus, method, and computer-readable medium for calculating work times associated with work allocated in an assembly line, calculating evaluation  plan the process and/or balance the work on an assembly line (Specification at least: [0003]; [0012]; [0038]; Fig. 1). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “apparatus” (claims 1-4, 19, and 22), “method” (claims 7-10 and 20), and “medium” (claims 13-16 and 21)
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 7, and 13:
setting allocation of works with respect to each work station of work stations in an assembly line; 
first calculating work times corresponding to work subjects of the work stations based on library data of each unit work, in which the unit work is expressed by a combination of an element work having motion information as a constituent element, for the works allocated to the work stations, respectively, the library data including restriction information on an execution order of the allocated works; 
second calculating evaluation indexes of the work stations based on the calculated work times, respectively;
checking whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using a directed acyclic graph based on the restriction information; 
outputting the calculated evaluation indexes [the cycle time and the cost of each of the work stations … (claim 7)]; 
outputting a warning when the checked execution order of the allocated works does not meet the restriction information.

In claims 2, 8, and 14: wherein when a work subject of the work subjects is a human worker, the first calculating calculates a work time of an element work combined in a unit work corresponding to the allocated work based on time information indicating the work time in a case where the human work performs the element work.  
In claims 3, 9, and 15: wherein when a work subject of the work subjects is a robot, the first calculating calculates an execution time taken by the robot to perform motions of motion information as the constituent element combined in a unit work corresponding to the allocated work and obtains a sum of calculated execution times as a work time.  
In claims 4, 10, and 16: wherein the first calculating further adds a work time taken for an additional work corresponding to a work subject of the work subjects.  
	In claims 19-21: wherein the second calculation calculates a cycle time or a cost of each of the work stations based on the calculated work times, and the outputting outputs the calculated cycle time or cost of each of the work stations.
	In claim 22: wherein the library data includes first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker. (Examiner finds that the language “data configuration” is interpreted under the broadest reasonable interpretation to include the organization of data and as claimed is merely descriptive of the relationship between the contents of the library data (Spec: [0032] and Fig. 5), i.e. that the library (e.g. historical or reference data) indicates that the unit work and element work are related hierarchically, and thus is still merely part of the abstract idea capable of being performed mentally including calculating work times, e.g. the time for the unit work is a sum of the constituent element works based on the layered configuration of the library data (Spec: Fig. 9; [0056] When the work subject is determined to be "human" at Step 512, the work-time calculation unit 14 acquires the work time of each motion by referring to the standard time DB lOc based on motion contents ("grasp", "carry", "paste", and "press", for example) of humans in the modules of the assembly work (see FIG. 5) (Step S13). [0057] When the work subject is determined to be "robot" at Step 512, the work-time calculation unit 14 calculates the time taken for each motion using information (such as "approach", "hold", -"") of sub modules of a motion level of the robot in the modules of the assembly work (see FIG. 5) (Step S14). ; [0058] Specifically, the work-time calculation unit 14 calculates the time taken for each motion of the robot by a combination of each of the motions ("approach", "hold", ) in the information of the sub modules of the motion level and a waiting time.; ->[0061] After Step 313 or Step S14, the work-time calculation unit 14 calculates the sum of work times of respective motions taken for the assembly work (Step S15).))
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed calculating of work times, calculating of evaluation indexes, checking execution orders against restriction information, and outputting results including the evaluation indexes and a warning if the checked order doesn’t meet the restriction information, e.g. for process planning/balancing (Specification at least: [0018]-[0019]:The user 2 can know an evaluation of the process planning input and set in the process planning support apparatus 1 based on the graph of the evaluation result 3 indicating the evaluation indexes of the respective work stations, and can refer to the graph when creating actual process planning), is found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” because the claims clearly recite the setting allocation of works, e.g. variables, calculating of work times based on the allocation/variables (e.g. Spec: [0058]: “The work-time calculation unit 14 obtains a time (Tact, A) taken for a motion (A)”; [0059]-[0062]; Fig. 2A), calculating of evaluation indexes, e.g. calculating cycle times by summing the calculated work times for each of the work stations (Spec: [0018]), and checking the execution order against restriction information/constraints using a directed acyclic graph23 which is a mathematical concept, 4 for representing and evaluating relationships between data, dependent claims 2-4, 8-10, 14-16, and 19-22 further reciting additional variables or calculations, which are also mathematical concepts or calculations;
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” because the limitations identified above, including the “setting” of allocation of works, e.g. the assigning of works to work stations, e.g. as part of scheduling/task assignment, used as variables in the calculating steps, “calculating” of work times, “calculating” of  evaluation indexes, “checking” execution order against restriction information including a DAG, and “outputting” the resulting indexes and a warning when the execution order doesn’t meet the restriction information, are observations, evaluations, and/or judgments performed mentally and/or using pen and paper; and/or
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because the setting work allocations, calculating work times, calculating evaluation indexes, checking execution orders against restriction information, and outputting the resulting calculated indexes and a warning based on the “checking” is part of the process planning/design and/or balancing of work on an assembly line (Specification at least: [0003]; [0012]; [0038]; Fig. 1), i.e. job assignment and performance evaluation and management for an assembly line, which is part of business management and/or commercial activity.
Step 2A – Prong 2: The claims are found to clearly be directed to 
The claims recite the additional elements of: “A process planning support apparatus comprising a processor, that executes a process comprising:” (claim 1, dependent claims 2-4, 19, and 22), performing the method steps by “a processor” (claim 7, dependent claims 8-10 and 20), and “A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising:” (claim 13 and dependent claims 14-16 and 21), which merely amount to generic computer structure (Specification [0071]-[0075]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and therefore the aforementioned elements fail to integrate the abstract idea into a practical application. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to setting allocation of works, i.e.. planning or scheduling assignment of tasks/work to work stations, for an assembly line that comprises humans and robots, calculating the work times, cycle times, and/or cost regarding the work stations based on whether a human or robot is to perform the work, and checking and warning about execution order of the allocated works not meeting restriction information, e.g. for use in planning the process/balancing the work allocations in the assembly line. 
	Claims 1-4, 7-10, 13-16, and 19-22 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over:
Costanza US 6198980 B1 hereinafter “Costanza” in view of 
Rekiek et al. “A multiple objective grouping genetic algorithm for assembly line design”, Journal of Intelligent Manufacturing, 12, 467-485 (2001) (hereinafter “Rekiek”), in further view of 
Ishii US 20040167652 A1 (hereinafter “Ishii”).
Claims 1, 7, and 13,
Costanza teaches: A process planning support apparatus comprising a processor that executes a process comprising: / A process planning support method comprising: / A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising: (Costanza: Abstract; c.8:21-44: FIG. 1 shows a computerized mixed-model flow manu facturing design System 1. Design System 1 includes at least one processor 2, at least one input Structure Such as a keyboard 3, a mouse 4, or other input device Such as a bar code Scanner, at least one visual display Such as a monitor or printer 5 and program and data Storage means 6 Such as a holographic, magnetic, or optical Storage unit and main memory 7 including volatile and non-volatile program and data storage devices. Main memory 7 may include RAM, DRAM, SRAM, or other computer readable medium. Machine readable code for controlling design System 1 according to the present invention is embodied on the program and data Storage means 6 and read into the main memory 7 at the time of execution. Main memory 7 includes an operating System code 8, computer code 9 for effectuating the mixed-model manufacturing design method of the present invention, and at least one additional memory Space 10 for Storing programs and data. At least one bus 11 (busses 11a, 11b, 11c, 11d 
setting allocation of works with respect to each work station of work stations in an assembly line [by a processor]; (Costanza:Fig. 2, 9-10; c.9:27-42: In cell definition 300, cells are defined. A cell is a logical grouping of dissimilar resources in a logical and Sequential manner to facilitate the flow of quantities of product through the manufacturing line. Organizing machines and people into cells reduces or eliminates queues, reduces Setup times, and reduces throughput times in a mixed-model manufac turing flow line. In Some embodiments, each cell may be defined to include a Single process. In other embodiments, a cell may be defined to include multiple processes. In other embodiments, a cell may group additional manufacturing tasks associated with other processes So long as those additional tasks are logically, and conveniently, grouped with the manufacturing tasks already within that cell. In Some embodiments the additional tasks represent the tasks asSociated with contiguous processes, thereby grouping dis Similar machines.; c.26:36-65: “A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. If the takt time is not exceeded, and if additional tasks remain to be allocated as determined at Step 410, then the task counter k is incremented by one at step 409 and the next task is included in the first operation. If, at step 408, the takt time is exceeded by addition of the last task (or, alternately, exceeded by a predetermined amount or percentage), then the last task added to the operation is removed from that operation at Step 411. The operation counter is then incremented by one at Step 412 and the previously removed task is included in the next operation of the cell. Tasks are added to each operation, Subject to the constraint that the cycle time for that operation does not exceed the takt time, until all of the tasks for all processes comprising that cell have been allocated to an operation.”; c.25:55-62)
first calculating work times corresponding to work subjects of the work stations based on library data of each unit work, in which the unit work is expressed by a combination of an element work having motion information as a constituent element, for the works allocated to the work stations, respectively, the library data including restriction information on an execution order of the allocated works [by the processor]; (Costanza: Fig. 4, 9,10; c.26:36-65: A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. ; c.30:53-c.32:22: “In step 64 (FIG. 4), the tasks for each product i at process j is identified, along with the actual time for completion of each task. Table IX shows a Sequence of events for produc ing product 1 (the 2" gearbox) at process 1 (assembly)”, Table IX showing the sequence of tasks, e.g. “place” bottom seal, and the associated machine and labor times; c.32: “From tables like Table XI, a product/task work map such as that shown in Table XII is produced.”, “From the data in Table XI, actual cycle times for each product at each proceSS can be calculated as in StepS 74 so through 82. Table XII lists the actual cycle times, At, for each product i at each proceSS .”); c.10:4-28: 1. Product Definitions 15 and Process Definitions 50 FIG. 3 shows a block diagram of one method according to an embodiment of the present invention for performing define process 50 and define product 15. The product models to be manufactured on the proposed manufacturing line are defimed at define product 15 in terms of the processes required for their manufacture. These processes are inputted for each product model at input processes 16. The process definition for each product model includes assigning a sequence of events to each process in Assign SSOE 51. The Specific tasks included in the sequence of events (SOE) are, in this embodiment, Selected from a Standardized Sequence of events (SSOE) list. Alternatively, the sequence of events, and the tasks that constitute the SOE, can be defined at this Step. The work content for each task identified is estimated and input into the system at define work content step 52. The work content includes machine and labor work content times, machine and labor Setup and move times, and a flag indicating whether the task is “value-add” or “non-value add” work content. Additional information inputted for each task includes whether the machine and labor work content time within the task overlap, and whether the machine and/or labor work content times overlap with the machine and/or labor work content times of other tasks included in the SOE for that process.; c.4:3-18: In Some embodiments, further balancing of the manufac turing line is The work content is defined by a Sequence of events that in turn is defined as a Series of tasks. Some embodiments include a Standardized Sequence of events to facilitate definition of processes and work contents. Each task in a Sequence of events can be characterized in terms of work content times for machines and labor and an attribute for indicating whether the work content adds value to the product or does not add value to the product.; c.12:65-c.13:20)
second calculating evaluation indexes of the work stations based on the calculated work times, respectively [by the processor]; (Costanza: Fig. 9,10; c.26:36-65: A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. ; c.30:53-c.32:22: “In step 64 (FIG. 4), the tasks for each product i at process j is identified, along with the actual time for completion of each task. Table IX shows a Sequence of events for produc ing product 1 (the 2" gearbox) at process 1 (assembly)”; c.7:62-67: A time index is a comparsion of a time, usually an actual cycle time for a process, an operation, or a cell, with a takt time for that process, operation, or cell. The comparison is typically a ratio of the two quantities.; c. 4:45-58: An actual cycle time for each operation in each cell can be calculated and compared with the takt time of the cell, which relates to the takt time of the processes within the cell, to calculate a time index.; c.27:65-c.28:10: where OT is the time indeX for operation m in cell 1, AT, is the actual cycle time of operation m in cell land is equal to the cumulative work content time of the group of tasks comprising that operation, and OPc/t, is the operational cycle time, or takt time, of cell 1, which relates to the individual takt time of the processes that comprise that cell; c.24:32-43; c.32: “From tables like Table XI, a product/task work map such as that shown in Table XII is produced.”, “From the data in Table XI, actual cycle times for each product at each proceSS can be calculated as in StepS 74 so through 82. Table XII lists the actual cycle times, At, for each product i at each proceSS .”; c.18:41-51: “As previously described, the actual cycle time for a process is the sum of the previously defined non-overlapping work-content times (either machine or labor associated with the tasks comprising the SOEs at each process.”)
Costanza fails to clearly articulate: 
checking whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using a directed acyclic graph based on the restriction information; 
outputting the calculated evaluation indexes [cycle time and the cost of each of the work stations by the processor].
Although Costanza clearly describes calculating cycle times and outputting results of the mixed model manufacturing design and storing the resulting data and actual cycle times in memory (Fig. 2; c.27:65-c.28:10; c. 4:45-58; c.24:33-49; c.9:65-c.10:3; c.28:50-57: “If, in step 467, it is determined that there are no more cells to evaluate, then the results of the manufacturing design is stored and outputted in step 500 (FIG. 2). The mixed-model flow manufacturing design System 1 (FIG. 1) Stores the design in Storage 6 and outputs the results on monitor 5 or on an attached printer or other hard-copy device or both.”; c.13:20-41: “The result ing data and actual cycle times are Stored in memory 10 (FIG. 1).”), Costanza fails to clearly articulate that the “evaluation indexes”, e.g. the cycle times or cost, are outputted, e.g. displayed to a user.
Outputting a warning when the checked execution order of the allocated works does not meet the restriction information. 
Rekiek however, in analogous art of assembly line design and balancing, teaches: 
checking whether the execution order of the allocated works to the work stations based on the calculated work times meets restrictions on the execution order using a directed acyclic graph based on the restriction information; (Rekiek: P.472:c.1,¶1-2: “for each task: the precedence constraints between this task and the others”, “Precedence graph: Operations are subject to precedence constraints: some tasks have predecessors, i.e., they can only be performed once some operations have been completed”, Fig. 3, Fig. 4: showing a directed acyclic graph of task precedence; P.469: Fig. 2, and c.1,¶ 3-c.2: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time find: - the resources to be allocated to each task, among the possible ones; - an assignment of the tasks to stations along the line, so that: no precedence constraint is violated; the stations work load is as close as possible to the cycle time. The following objectives have to be met: - The total cost of resources allocated to tasks is as less as possible. – A maximal availability of the line is attained. –The work load is as balanced as possible among the stations.”; P. 469: c.2,¶3: “Thus, the design process must be viewed as an iterative process: generate solutions and tests them; if those are not satisfactory, generate them again. As ALD is a multiple objective problem, a sane way to resolve the problem is to search for solutions compromising among the conflicting objectives”)
outputting the calculated evaluation indexes [cycle time and the cost of each of the work stations by the processor]. (Rekiek: c. 478:c.2: “6. Mapping phase (phase 3)”, “The optimization module yields a logical-layout of the line. The GGA solution contains the following information: - cycle time - for each station: the process time”, Fig. 13; P.479:c.1, ¶l: “The mapping phase helps the designer to make a first draw of the assembly line”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Costanza’s system and method(s) of calculating work times and cycle times for line balancing and design as described above, to clearly include checking whether the execution order meets restrictions using a directed acyclic graph and outputting the calculated evaluation indexes, e.g. cycle times, in view of Rekiek in order to provide a computer-aided tool that helps support optimal assembly line design by designers including minimization of cost by integrating design and operational issues (Rekiek: P.479:c.1,¶1; P.483:c.1,¶3-c.2,¶1; c.1,last ¶: P. 468: "The main objective of this RP is to minimize the total cost of the line by integrating design (station space, cost, etc.) and operation issues (cycle time, precedence constraints, availability, etc.)”) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Costanza and Rekiek, as described above, in the same field of assembly line management and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by 

Rekiek fails to teach: 
Outputting a warning when the checked execution order of the allocated works does not meet the restriction information. 
Ishii however, in analogous art of work allocation planning in manufacturing environments, teaches: 
Outputting a warning when the checked execution order of the allocated works does not meet the restriction information. ( [0027] There are some tasks restricted in their order with other tasks. For example, there is a task that cannot be performed unless another task has been completed in advance, and there is a group of two or more tasks that must be performed in the same unit. When such restrictive conditions are stored in the inter -task restrictive condition storage means 36, a warning is issued when the planner mistakenly correct the task assignment in violation of the restrictive conditions, so no task assignment that violates the restrictive conditions is drafted.;  [0150] Should a restrictive condition stored in the inter -task restriction master 108 or the facility restriction master 110 be violated due to the task movement, the computer system detects this violation and issues a warning. A warning means 136 is provided for this purpose. FIG. 21 shows a warning screen. A priority order has been violated due to the task movement, so the screen warns that the movement is not allowable.)
 (Ishii: [0001]-[0002] [0047]; [0160] ; [0125])  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Costanza/Rekiek and Ishii, as described above, in the same field of assembly line planning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Costanza (Costanza: c.10:5-29; c.4:4-18; c.3:54-65; Abstract) describing planning processes and work execution of a manufacturing line based on defining sequences of events of the processes according to standardized sequences and balancing the line by redesigning process sequences, Rekiek (at least: P.469: Fig. 2, and c.1,¶ 3-c.2) describing iteratively solving for a solution that meets the precedence criteria/task execution order, and Ishii (Abstract; [0001]-[0002]; [0006]; [0032]) describing the allocation of tasks in an manufacturing/assembly environment including evaluating tact time to plan task assignment to units/work stations, the results of the combination were predictable (MPEP 2143 A).

Claims 2, 8, and 14,
Costanza/Rekiek/Ishii teach all the limitations of parent claims 1, 7, and 13 as described above.
Costanza further teaches: wherein when a work subject of the work subjects is a human worker, the first calculating calculates a work time of an element work combined in a unit work corresponding to the allocated work based on time information indicating the work time in a case where the human work performs the element work. (c.12:65-c.13:20: “Labor work content times for process j in product i are Summed during Step 75.”; c.4:3-18: Each of the products can addi tionally be defined in terms of the work content performed at each process that defines the product. The work content is defined by a Sequence of events that in turn is defined as a Series 

Claims 3, 9, and 15,
Costanza/Rekiek/Ishii teach all the limitations of parent claims 1, 7, and 13 as described above.
Costanza further teaches: wherein when a work subject of the work subjects is a robot, the first calculating calculates an execution time taken by the robot to perform motions of motion information as the constituent element combined in a unit work corresponding to the allocated work and obtains a sum of calculated execution times as a work time. (Costanza: Fig. 4; c.12:65-c.13:20: The machine work content times for all of the tasks defining process j in product i are Summed during Step 74.; c.4:3-18: Each of the products can addi tionally be defined in terms of the work content performed at each process that defines the product. The work content is defined by a Sequence of events that in turn is defined as a Series of tasks. Some embodiments include a Standardized Sequence of events to facilitate definition of processes and work contents. Each task in a Sequence of events can be characterized in terms of work content times for machines and labor and an attribute for indicating whether the work content adds value to the product or does not add value to the product.; c.29:49-67; c.30-c.32: Tables IX and XI; c.32:19-23: “From Table XI, Assembly process 1 for producing product 1 (a 2" gearbox) takes 5 minutes of labor and 0 minutes of machine time.”; c.30:53-c.32:22: “In step 64 (FIG. 4), the tasks for each product i at process j is identified, along with the actual time for completion of each task. Table IX shows a Sequence of events for produc ing product 1 (the 2" gearbox) at process 1 (assembly)”; Table IX showing the sequence of tasks, e.g. “place” bottom seal, and the associated machine and labor times;)

Claims 4, 10, and 16,
Costanza/Rekiek/Ishii teach all the limitations of parent claims 1, 7, and 13 as described above.
 wherein the first calculating further adds a work time taken for an additional work corresponding to a work subject of the work subjects.  (The BRI of “additional work” includes work for setting/resetting or loading/unloading components to a workstation, i.e. work in addition to the subject work performed as described in the specification [0048]-[0051] and taught by Costanza: c.10:18-28: The work content for each task identified is estimated and input into the system at define work content step 52. The work content includes machine and labor work content times, machine and labor Setup and move times, and a flag indicating whether the task is “value-add” or “non-value add” work content.; c.8:5-13: Work content refers to the amount of working time that hs been invested in a quantity of product. A process or process path can impart work content to a product. Work content includes machine and labor work times, machine and labor setup times and move times. Work content from a particular process or task may be characterized by whether the work adds value o the final product or does not add value to the final product. Work content may also be petitioned into machine work and labor work.; c. 28:35-43: For example, if the time indeX exceeds the UTV, then process improvements, or reduction or elimination of move or Setup times may be made that will reduce the work content time of the process, thereby reducing the actual cycle time.)

Claims 19-21, 
Costanza/Rekiek/Ishii teach all the limitations of parent claims 1, 7, and 13 as described above.
Costanza further teaches: wherein the second calculation calculates a cycle time or a cost of each of the work stations based on the calculated work times, (Costanza: Fig. 9,10; c.26:36-65: A first task is included in a first operation in the cell at step 407. The cumulative cycle time of the task is compared to the corresponding process takt time to ensure that the cumulative process time of the first operation does not exceed the takt time for the tasks corresponding process. ; c.30:53-c.32:22: “In step 64 (FIG. 4), the tasks for each product i at process j is identified, along with the actual time for completion of each task. Table IX shows a Sequence of events for produc ing product 1 (the 2" gearbox) at process 1 (assembly)”; c.7:62-67: A time index is a comparsion of a time, usually an actual cycle time for a process, an operation, or a cell, with a takt time for that process, operation, or cell. The comparison is typically a ratio of the two quantities.; c. 4:45-58: An actual cycle time for each operation in each cell can be calculated and compared with the takt time of the cell, which relates to the takt time of the processes within 
Costanza fails to clearly describe: 
the outputting outputs the calculated cycle time or cost of each of the work stations.
Although Costanza clearly describes calculating evaluation indexes, e.g. cycle times, and outputting results of the mixed model manufacturing design and storing the resulting data and actual cycle times in memory (Fig. 2; c.27:65-c.28:10; c. 4:45-58; c.24:33-49; c.9:65-c.10:3; c.28:50-57: “If, in step 467, it is determined that there are no more cells to evaluate, then the results of the manufacturing design is stored and outputted in step 500 (FIG. 2). The mixed-model flow manufacturing design System 1 (FIG. 1) Stores the design in Storage 6 and outputs the results on monitor 5 or on an attached printer or other hard-copy device or both.”; c.13:20-41: “The result ing data and actual cycle times are Stored in memory 10 (FIG. 1).”), Costanza fails to clearly articulate that the “evaluation indexes”, e.g. cycle times, are outputted, e.g. displayed to a user
Rekiek however, in analogous art of assembly line design and balancing, clearly further teaches: 
the outputting outputs the calculated cycle time or cost of each of the work stations. (Rekiek: c. 478:c.2: “6. Mapping phase (phase 3)”, “The optimization module yields a logical-layout of the line. The GGA solution contains the following information: - cycle time – for each station: the process time”, Fig. 13; P.479:c.1,¶1: “The mapping phase helps the designer to make a first draw of the assembly line”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Costanza’s system and method(s) of calculating work times and cycle times for line balancing and design as described above, to clearly include outputting the calculated cycle times in view of Rekiek in order to provide a  (P.479:c.1,¶1; P.483:c.1,¶3-c.2,¶1)  (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Costanza and Rekiek, as described above, in the same field of assembly line design and balancing and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Costanza (Fig. 2; c.27:65-c.28:10; c. 4:45-58; c.24:33-49; c.9:65-c.10:3; c.28:50-57: “If, in step 467, it is determined that there are no more cells to evaluate, then the results of the manufacturing design is stored and outputted in step 500 (FIG. 2). The mixed-model flow manufacturing design System 1 (FIG. 1) Stores the design in Storage 6 and outputs the results on monitor 5 or on an attached printer or other hard-copy device or both.”; c.13:20-41: “The result ing data and actual cycle times are Stored in memory 10 (FIG. 1).”) describing outputting results of the manufacturing design, the results of the combination were predictable, i.e. outputting the calculated cycle times (MPEP 2143 A).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over:
Costanza/Rekiek/Ishii, as applied to parent claim 1 above, in further view of
Guerin et al. US9272418B1 (hereinafter “Guerin”).
Claim 22,
Costanza/Rekiek/Ishii teach all the limitations of parent claim 1 as described above.
Costanza/Rekiek/Ishii fail to clearly teach: wherein the library data includes first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker.

Guerin however, in analogous art of human-machine management in manufacturing environments, teaches: wherein the library data includes first library data and second library data, the first library data has a data configuration in which the unit work and the element work with the motion information as the constituent element are layered in this order for calculating the work times when the work subject is the robot, and the second library data has a data configuration in which the unit work and the element work are layered in this order without motion information as a constituent element for calculating the work times when the work subject is a human worker. (Guerin describes both user and robot capabilities, i.e. tasks/actions, and the robot capabilities having an additional layer of “specialization” that includes at least one or more motions (tool movement primitives) involved in performing a task action by the robot and storing such data regarding the robot capabilities (both general and specialized) and user interaction capabilities (i.e. the worker tasks) for retrieval and use, see at least: Fig. 2; Abstract; c. 8:53-62: The user can parameterize the tool behavior constraint for the tool by specifying the geometry of the tool, where the robot grasps or attaches the tool, etc ; c.2:40-46: wherein the robot capability models at least one functionality of a robot for performing a type of task action based on a set of one or more parameters; specializing the robot capability with an infor mation kernel, wherein the information kernel encapsulates the set of one or more parameters; c.23:15-36: During and/or after initiation, the collaborative framework can instruct the behavior manager and/or the UI manager to build one or more lists of available capabilities and/or collaborative behaviors. The lists can include one or more lists of robot capabilities (e.g., general robot capabilities, specialized robot capabili ties, etc.), user interaction capabilities, links, RC elements (i.e., instances of one or more robot capabilities), IC elements (i.e., instances of one or more user interaction capabilities), link elements (i.e., instances of one or more links), informa tion kernels, collaborative behaviors, and the like. The col laborative framework can build the lists of available capabilities or collaborative behaviors by parsing the local file system for any launch file with a prefix associated with the collabo rative framework, and can also locate and read any file con taining behavior manifests (e.g., behavior manifest 400).; Fig. 7 showing that RC (robot capabilities) are further specialized by kernels K; c.7:25-25-55; c.8:21-35: “The collaborative system can specialize capabilities based on various classes of information useful for performing vari ous types of task actions, including (1) tool affordances using tool behavior constraints, (2) motion trajectories using TMPs, and (3) perceptual grounding using perceptual templates. For example, the collaborative system can specialize a capability in response to the user performing an instruction to specialize the capability, with the instruction specifying (1) a tool behavior control that describes how a tool works and provides  a TMP that describes one or more motions involved in performing a task action, and/or (3) a perceptual template that provides one or more behavior controls in the context of the robot's work environment.”; c.11: 59-67: The collaborative system can enforce the applicable tool behavior constraints during motion demon stration, for instance, by forming an information kernel K. for the tool, specializing motion constraint capability R. with information kernel K into a specialized robot capabil ity R(K), providing an instance of specialized robot capability R(K) as an RC element, and operating the RC element to control the robot in compliance with the applicable tool behavior constraints.; c. 27:45-67: “Next, at block 924, the composer can determine whether or not the selected capability is a robot capability. If yes, then the composer can prompt the user to select an information kernel with which to instantiate or specialize the robot capa bility.” and Fig. 9;c.7: 55-67: “Given an information kernel K, containing common motion constraints neces sary for using drills, the collaborative system can instantiate general robot capability R to form an instantiated robot capability R(K) for providing a drill motion constraint.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Costanza/Rekiek/Ishii’s system and method(s) as described above, including calculating work times for task elements performed by humans and robots, to include providing library data [for use in the evaluation of work times] that includes a sub-layer of motion data as a constituent element for robot tasks/work but not human work in view of Guerin in order to build collaborative processes that provide flexible and efficient user-robot interactions to achieve manufacturing tasks that are effective across a wide range of task with varying duration, complexity, and constraints on user interaction (Guerin: c.2:1-5; c.8:39-45) and provide precise automation of robot task execution by enforcing motion constraints (Guerin: c.7:55-67) (see MPEP 2143 G).
 	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Costanza/Rekiek/Ishii and Guerin in the same field of manufacturing environment management and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Costanza (at least: Fig. 11; Table IX and XI) describing the modelled processes including human 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20080154660 A1, US 7822499 B2, US 7133733 B2, and US 20190105779 A1 describing system(s) and method(s) for production and assembly line analysis and planning; US 20090089552 A1 describing method(s) for dependency graph parameter scoping; Krüger, Jörg, Terje K. Lien, and Alexander Verl. "Cooperation of human and machines in assembly lines." CIRP annals 58.2 (2009): 628-646.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, P. 55 footnote 24: USPTO guidance uses the term ‘‘additional elements’’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception.
        2 Wikipedia (https://en.wikipedia.org/wiki/Directed_acyclic_graph): “Directed acyclic graph”: “In mathematics, particularly graph theory, and computer science, a directed acyclic graph…is a directed graph with no directed cycles.”
        3 https://mathworld.wolfram.com/AcyclicGraph.html: “Acyclic graph”; https://mathworld.wolfram.com/DirectedGraph.html: “Directed graph”
        4 https://en.wikipedia.org/wiki/Graph_theory: “Graphs are one of the principal objects of study in discrete mathematics.”; https://www.statisticshowto.com/graph-theory/: “Graph Theory is the study of lines and points. It is a sub-field of mathematics which deals with graphs:”